Citation Nr: 1204629	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-25 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1972 to June 1977 and from November 2001 to November 2002.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  

In the October 2008 rating decision, the RO also denied the Veteran's claim of entitlement to service connection for tinnitus.  However, the Veteran's April 2009 Notice of Disagreement (NOD) did not comment on this issue.  Accordingly, the Veteran's tinnitus claim is not in appellate status and will be discussed no further.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

In an August 2011 Decision review Officer (DRO) decision, the RO established service connection for left ear hearing loss; a noncompensable (zero percent) evaluation was assigned, effective June 3, 2008.  The Veteran has not disagreed with the assigned evaluation of effective date of this award.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, the Veteran's original claim for bilateral hearing loss has been bifurcated and the issue currently on appeal is as stated on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required concerning the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  

On the Veteran's June 2010 substantive appeal (VA Form 9) he indicated that he did want to participate in a hearing at the RO with a member of the Board (a Travel Board hearing).  See the Veteran's June 2010 substantive appeal.  However, later that month, on a VA form that requested that the Veteran indicate what type of hearing he wanted, he checked both in-person and video conference hearings.  See a June 2010 statement from the Veteran.  

While the Veteran presented oral testimony in support of his claim before a DRO in November 2010, he has not been afforded the opportunity to participate in a hearing with a member of the Board.  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

The RO/AMC must contact the Veteran and ask that he clarify what type of Board hearing he wants, either in-person at the RO or via video conference.  The RO/AMC should then take appropriate steps in order to schedule such a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


